DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action is a response to communications received on
12/22/21. Claims 1, -2,4-17,19-22 and 24-31 are currently pending and will be addressed below.

Response to Arguments
Applicant’s amendment to the claims have overcome the rejection of Claims 1, 5
and 13 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed
09/22/2021, therefore each rejection under 35 U.S.C. 112 has been withdrawn.
Applicant’s arguments filed 12/22/21 have been fully considered but they are not
persuasive as explained in the new rejection necessitated by the amendment below where specific types of growth factor are listed as restoration agents.
Regarding claim 20, applicant argues claim 20 is allowable as dependent on allegedly allowable independent claim 8, however due to claim 1 being rejected this argument is moot.
The allowability of dependent claims 13, 14, 16, 17 and 19 in the nonfinal dated 9/22/21 has been withdrawn in view of further search and consideration. Prior art has been identified to teach the limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12, 15, 22-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S Publication No.( 20180042738) in view of Thramann et al. U.S. Publication No. (20040106945).
Regarding Claim 1, Sun discloses a bioabsorbable stent system comprising one or more bioabsorbable stents (Paragraph [0202] lines 5-9) and one or more restoration agents (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation), wherein the one or more restoration agents are suitable for a targeting position and are coated on the surface of the bioabsorbable stent (Paragraph [0030-0037]), and wherein the one or more restoration agents comprise one or more of stem cells and its carrier, epithelial cells and its carrier, endothelial cells and its carrier, cell growth factors (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation) but does not disclose wherein the cell growth factors are obtained from one or more of animal extraction, plant extraction, and artificial synthesis, and wherein the cell growth factors comprise one or more of platelet-related growth factors (PDGF, ODGF), epidermal growth factors (EGF, TGFa and TGFβ, fibroblast growth factor (aFGF, βFGF), insulin-like growth factor (IGF-I, IGF-II), nerve growth factor (NGF), interleukin growth factors (IL-1, IL-1, IL-3, etc.), erythropoietin (EPO), and colony stimulating factor (CSF).
Thramann, also in the stent art, teaches an aneurysm stent with growth factor with fibroblast growth factor (aFGF, βFGF) (Paragraph [0025] lines 19-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann to have growth factor with fibroblast growth factor (aFGF, βFGF) to promote cell migration and proliferation (Paragraph [0025] lines 19-29). While Sun teaches a growth factor it does not specifically teach fibroblast growth factor βFGF. Therefore, one skilled in the stent art would look to all stent devices that seek to incorporate proliferation means. The fibroblast growth factor βFGF would be easily substituted for those in the device of Sun such as PDGF and provide the known function of cell proliferation (MPEP 2143B). 
Regarding Claim 2, Sun discloses the bioabsorbable stent system of claim 1, wherein the one or more bioabsorbable stents are coated with drugs suitable for the targeting position [Paragraph [0038]).
Regarding Claim 4, Sun discloses the bioabsorbable stent system of claim 1, wherein the bioabsorbable stent comprises one or more bioabsorbable materials comprising one or more (Paragraph [0203]) of magnesium, magnesium alloys, zinc alloy, iron, poly(N-acetylglucosamine) (Chitin), Chitosan, poly(3-hydroxyvalerate), poly(lactide-co-glycolide), poly(3-hydroxybutyrate ), poly( 4-hydroxybutyrate ), poly(3-hydroxybutyrate-co-3-hydroxyvalerate ), polyorthoester, polyanhydride, poly(glycolic acid), poly(glycolide), poly(L-lactic acid), poly(L-lactide), poly(D,L-lactic acid), poly(D,L-lactide), poly(L-lactide-co-D,L-lactide ), poly( caprolactone ), poly(L-lactide-co-caprolactone ), poly(D,L-lactide-co-caprolactone ), poly(glycolide-co-caprolactone ), poly(trimethylene carbonate), polyester amide, poly(glycolic acid-co-trimethylene carbonate), co-poly(ether-esters), polyphosphazenes, biomolecules, polyurethanes, silicones, polyesters, polyolefins, polyisobutylene and ethylene-alphaolefin copolymers, acrylic polymers and copolymers, vinyl halide polymers and copolymers, polyvinyl ethers, polyvinylidene halides, polyacrylonitrile, polyvinyl ketones, polyvinyl aromatics, polyvinyl esters, acrylonitrile-styrene copolymers, ABS resins, polyamides, polycarbonates, polyoxymethylenes, polyimides, polyethers, polyurethanes, rayon, rayon-triacetate, cellulose acetate, cellulose butyrate, cellulose acetate butyrate, cellophane, cellulose nitrate, cellulose propionate, cellulose ethers, and carboxymethyl cellulose.
Regarding Claim 5, Sun discloses the bioabsorbable stent system of claim 1, wherein the bioabsorbable stent is manufactured by cutting, weaving, casting, molding, welding, and/or adhesive bonding (Paragraph [0251]).
Regarding Claim 6, Sun discloses the bioabsorbable stent system of claim 1, wherein the coating on the surface of the bioabsorbable stent comprises one or more bioabsorbable materials (Paragraph [0049]) comprising one or more of poly(N-acetylglucosamine) (Chitin), Chitosan, poly(3-hydroxyvalerate ), poly(lactide-co-glycolide ), poly(3-hydroxybutyrate ), poly( 4-hydroxybutyrate ), poly(3-hydroxybutyrate-co-3-hydroxyvalerate ), polyorthoester, polyanhydride, poly(glycolic acid), poly(glycolide), poly(L-lactic acid), poly(L-lactide), poly(D,L-lactic acid), poly(D,L-lactide), poly(L-lactide-co-D,L-lactide), poly(caprolactone), poly(L-lactide-co-caprolactone ), poly(D,L-lactide-co-caprolactone ), poly(glycolide-co-caprolactone ), poly(trimethylene carbonate), polyester amide, poly(glycolic acid-co-trimethylene carbonate), co-poly(ether-esters), polyphosphazenes, biomolecules, polyurethanes, silicones, polyesters, polyolefins, polyisobutylene and ethylene-alphaolefin copolymers, acrylic polymers and copolymers, vinyl halide polymers and copolymers, polyvinyl ethers, polyvinylidene halides, polyacrylonitrile, polyvinyl ketones, polyvinyl aromatics, polyvinyl esters, acrylonitrile-styrene copolymers, ABS resins, polyamides, polycarbonates, polyoxymethylenes, polyimides, polyethers, polyurethanes, rayon, rayon-triacetate, cellulose acetate, cellulose butyrate, cellulose cetate butyrate,  cellophane, cellulose nitrate, cellulose propionate, cellulose ethers, and carboxymethyl cellulose.
Regarding Claim 7, Sun discloses the bioabsorbable stent system of claim 1, wherein a delivery system used to deliver the bioabsorbable stent system comprises a hollowing tubing, a push rod, a handler, a stent compressor, and/or a balloon catheter. (Paragraph [0198] lines 6-11).
Regarding Claim 8, Sun discloses a bioabsorbable stent system comprising one or more bioabsorbable stents (Paragraph [0202] lines 5-9) and one or more bioabsorbable films (Paragraph [0049], the drug contacting layer can be considered a bioabsorbable film), wherein the bioabsorbable films are loaded with restoration agents suitable for a targeting position (the drug contacting layer can be considered bioabsorbable film as mentioned above), wherein the one or more restoration agents comprise one or more of stem cells and its carrier, epithelial cells and its carrier, endothelial cells and its carrier, cell growth factors (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation) but does not disclose wherein the cell growth factors are obtained from one or more of animal extraction, plant extraction, and artificial synthesis, and wherein the cell growth factors comprise one or more of platelet-related growth factors (PDGF, ODGF), epidermal growth factors (EGF, TGFa and TGFβ, fibroblast growth factor (aFGF, βFGF), insulin-like growth factor (IGF-I, IGF-II), nerve growth factor (NGF), interleukin growth factors (IL-1, IL-1, IL-3, etc.), erythropoietin (EPO), and colony stimulating factor (CSF).
Thramann, also in the stent art, teaches an aneurysm stent with growth factor with fibroblast growth factor (aFGF, βFGF) (Paragraph [0025] lines 19-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann to have growth factor with fibroblast growth factor (aFGF, βFGF) to promote cell migration and proliferation (Paragraph [0025] lines 19-29). While Sun teaches a growth factor it does not specifically teach fibroblast growth factor βFGF. Therefore, one skilled in the stent art would look to all stent devices that seek to incorporate proliferation means. The fibroblast growth factor βFGF would be easily substituted for those in the device of Sun such as PDGF and provide the known function of cell proliferation (MPEP 2143B). 
Regarding Claim 9, Sun discloses the bioabsorbable stent system according to claim 8 wherein the one or more bioabsorbable stents are coated with the restoration agents (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation) and wherein one or more bioabsorbable films and/or one or more bioabsorbable stents (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation) are coated with drugs suitable for the targeting position.
Regarding Claim 10, Sun discloses the bioabsorbable stent system according to claim 9, wherein a first layer (biocompatible base layer) of coating loaded with restoration agent on the surface of the bioabsorbable stent is sandwiched between the bioabsorbable stent and a second layer (drug containing layer) of coating loaded with drugs suitable for the targeting position (Abstract lines 5-8).
Regarding Claim 11, Sun discloses the bioabsorbable stent system according to claim 8, wherein at least one bioabsorbable film Paragraph [0049], the drug contacting layer can be considered a bioabsorbable film) is coaxially integrated (the drug containing layer is on top of the stent layer and therefore coaxially integrated) with the bioabsorbable stents.
Regarding Claim 12, Sun discloses the bioabsorbable stent system according to claim 8, wherein a first layer (biocompatible base layer) of the one or more bioabsorbable films is loaded with the restoration agents and is sandwiched between the bioabsorbable stent and a second layer (drug containing layer) of the one or more bioabsorbable filmsloaded with drugs suitable for the targeting position (Abstract lines 5-8).
Regarding Claim 15, Sun discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable stent system comprises a first layer (biocompatible base layer) and a second layer (Abstract lines 5-8), wherein the first layer is naked or coated with restoration agents and is coaxially deployed outside the second layer of the bioabsorbable stent, wherein the bioabsorbable stent is naked stent or coated with drugs (drug containing layer) suitable for the targeting position.
Regarding Claim 22, Sun discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable film comprises one or more bioabsorbable materials comprising one or more (Paragraph [0049]) of poly(N-acetylglucosamine) poly(lactide-co-glycolide), (Chitin), Chitosan, poly(3-hydroxybutyrate ), poly(3-hydroxyvalerate ), poly( 4-hydroxybutyrate ), poly(3-hydroxybutyrate-co-3-hydroxyvalerate ), polyorthoester, polyanhydride, poly(glycolic acid), poly(glycolide), poly(L-lactic acid), poly(L-lactide), poly(D,L-lactic acid), poly(D,L-lactide), poly(L-lactide-co-D,L-lactide ), poly( caprolactone ), poly(L-lactide-co-caprolactone ), poly(D,L-lactide-co-caprolactone ), poly(glycolide-co-caprolactone ), poly(trimethylene carbonate), polyester amide, poly(glycolic acid-co-trimethylene carbonate), co-poly(ether-esters), polyphosphazenes, biomolecules, polyurethanes, silicones, polyesters, polyolefins, polyisobutylene and ethylene alphaolefin copolymers, acrylic polymers and copolymers, vinyl halide polymers and copolymers, polyvinyl ethers, polyvinylidene halides, polyacrylonitrile, polyvinyl ketones, polyvinyl aromatics, polyvinyl esters, acrylonitrile-styrene copolymers, ABS resins, polyamides, polycarbonates, polyoxymethylenes, polyimides, polyethers, polyurethanes, rayon, rayon-triacetate, cellulose acetate, cellulose butyrate, cellulose acetate butyrate, cellophane, cellulose nitrate, cellulose propionate, cellulose ethers, and carboxymethyl cellulose.
Regarding Claim 24, Sun discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable stent comprises one or more bioabsorbable materials comprising one or more of (Paragraph [0203]) magnesium, magnesium alloys, zinc alloy, iron, poly(N-acetylglucosamine) (Chitin), Chitosan, poly(3-hydroxyvalerate ), poly(lactide-co-glycolide ), poly(3-hydroxybutyrate ), poly( 4-hydroxybutyrate ), poly(3-hydroxybutyrate-co-3-hydroxyvalerate), polyorthoester, polyanhydride, poly(glycolic acid), poly(glycolide), poly(L-lactic acid), poly(L-lactide), poly(D,L-lactic acid), poly(D,L-lactide ), poly(L-lactide-co-D,L-lactide ), poly( caprolactone ), poly(L-lactide-co-caprolactone ), poly(D,L-lactide-co-caprolactone ), poly(glycolide-co-caprolactone ), poly(trimethylene carbonate), polyester amide, poly(glycolic acid-co-trimethylene carbonate), co-poly(ether-esters), polyphosphazenes, biomolecules, polyurethanes, silicones, polyesters, polyolefins, polyisobutylene and ethylene-alphaolefin copolymers, acrylic polymers and copolymers, vinyl halide polymers and copolymers, polyvinyl ethers, polyvinylidene halides, polyacrylonitrile, polyvinyl ketones, polyvinyl aromatics, polyvinyl esters, acrylonitrile-styrene copolymers, ABS resins, polyamides, polycarbonates, polyoxymethylenes, polyimides, polyethers, polyurethanes, rayon, rayon-triacetate, cellulose acetate, cellulose butyrate, cellulose acetate butyrate, cellophane, cellulose nitrate, cellulose propionate, cellulose ethers, and carboxymethyl cellulose.
Regarding Claim 25, Sun discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable stent is manufactured by cutting, weaving, casting, molding, welding, and/or adhesive bonding (Paragraph [0251]). 
Regarding Claim 26, Sun discloses the bioabsorbable stent system according to claim 8, wherein the coating on the surface of the bioabsorbable stent comprises one or more bioabsorbable materials comprising one or more (Paragraph [0049]) of poly(N-acetylglucosamine) poly(lactide-co-glycolide), (Chitin), Chitosan, poly(3-hydroxybutyrate ), poly(3-hydroxyvalerate ), poly( 4-hydroxybutyrate ), poly(3-hydroxybutyrate-co-3-hydroxyvalerate ), polyorthoester, polyanhydride, poly(glycolic acid), poly(glycolide), poly(L-lactic acid), poly(L-lactide), poly(D,L-lactic acid), poly(D,L-lactide), poly(L-lactide-co-D,L-lactide ), poly( caprolactone ), poly(L-lactide-co-caprolactone ), poly(D,L-lactide-co-caprolactone ), poly(glycolide-co-caprolactone ), poly(trimethylene carbonate), polyester amide, poly(glycolic acid-co-trimethylene carbonate), co-poly(ether-esters), polyphosphazenes, biomolecules, polyurethanes, silicones, polyesters, polyolefins, polyisobutylene and ethylene-alphaolefin copolymers, acrylic polymers and copolymers, vinyl halide polymers and copolymers, polyvinyl ethers, polyvinylidene halides, polyacrylonitrile, polyvinyl ketones, polyvinyl aromatics, polyvinyl esters, acrylonitrile-styrene copolymers, ABS resins, polyamides, polycarbonates, polyoxymethylenes, polyimides, polyethers, polyurethanes, rayon, rayon-triacetate, cellulose acetate, cellulose butyrate, cellulose acetate butyrate, cellophane, cellulose nitrate, cellulose propionate, cellulose ethers, and carboxymethyl cellulose.
Regarding Claim 27, Sun discloses the bioabsorbable stent system according to claim 8, wherein the one or more bioabsorbable stents and the one or more bioabsorbable films are overlapped and coaxially jointed together through suturing, welding, co-molding, co-extrusion, adhesive bonding, solvent bonding or physically crimped and sandwiched by two adjacent bioabsorbable stents (Paragraph [0251]).
Regarding Claim 30, Sun discloses the bioabsorbable stent system according to claim 8, wherein the drugs used comprise one or more (Paragraph [0046]) of antirestenotic agents, antidiabetics, analgesics, antiinflammatory agents, antirheumatics, antihypotensive agents, antihypertensive agents, psychoactive drugs, tranquillizers, antiemetics, muscle relaxants, glucocorticoids, agents for treating ulcerative colitis or Crohn's disease, antiallergics, antibiotics, antiepileptics, anticoagulants, antimycotics, antitussives, arteriosclerosis remedies, diuretics, proteins, peptides, enzymes, enzyme inhibitors, gout remedies, hormones and inhibitors thereof, cardiac glycosides, immunotherapeutic agents and cytok:ines, laxatives, lipid-lowering agents, migraine remedies, mineral products, otologicals, anti-park:inson agents, thyroid therapeutic agents, spasmolytics, platelet aggregation inhibitors, vitamins, cytostatics ametastasis inhibitors, phytopharmaceuticals, chemotherapeutic agents, and amino acids.
Regarding Claim 31, Sun discloses the bioabsorbable stent system according to claim 8, wherein a delivery system used to deliver the bioabsorbable stent system comprises a hollowing tubing, a push rod, a handler, a stent compressor, and/or a balloon catheter (Paragraph [0198] lines 6-11).
8.	Claim 13-14 and 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S Publication No. (20180042738) in view of Thramann et al. U.S. Publication No. (20040106945) further in view of Ramzipoor et al. U.S. Publication No. (20170281832).
Regarding Claim 13, Sun in view of Thramann discloses the bioabsorbable stent system according to claim 8 but does not discuss wherein the bioabsorbable stent system comprises multiple coaxial bioabsorbable stents and wherein the one or more bioabsorbable films are loaded with restoration agents and are sandwiched between two adjacent coaxial bioabsorbable stents.
Ramzipoor teaches a composite stent wherein the bioabsorbable stent system comprises multiple coaxial bioabsorbable stents and wherein the one or more bioabsorbable films are loaded with restoration agents (Figure 3c #62) and are sandwiched between two adjacent coaxial bioabsorbable stents (Figure 3c #60 and 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Ramzipoor to have multiple coaxial bioabsorbable stents and wherein the one or more bioabsorbable films are loaded with restoration agents and are sandwiched between two adjacent coaxial bioabsorbable stents in order to impart specified mechanical properties such that the composite mechanical properties of the stent can specifically tuned or designed (Paragraph [0089]) for example drug release at different rates (Paragraph [0100]).
Regarding Claim 14, Sun in view of Thramann further in view of Ramzipoor discloses the bioabsorbable stent system according to claim 13, wherein the coaxial bioabsorbable stents are naked and/or coated with restoration agents and/or drugs suitable for the targeting position (drug eluting layer). 
Regarding Claim 16, Sun in view of Thramann discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable stent system coaxially comprises a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable film and a second layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system.
Ramzipoor teaches a composite stent wherein the bioabsorbable stent system coaxially comprises a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable film and a second layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system (Figure 3c, Paragraph [0098]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Ramzipoor to have a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable film and a second layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system since Ramzipoor teaches that it is possible to select the number of layers and their properties (Paragraph [0096-0101]) in order to impart specified mechanical properties such that the composite mechanical properties of the stent can specifically tuned or designed (Paragraph [0089]) for example drug release at different rates (Paragraph [0100]).
Regarding Claim 17, Sun in view of Thramann further in view of Ramzipoor discloses the bioabsorbable stent system according to claim 16, wherein the second layer of the bioabsorbable film is an amniotic membrane and the first layer of the bioabsorbable film is loaded with stem cells and its carrier, epithelial cells and its carrier, endothelial cells and its carrier and/or cell growth factors (Paragraph [0046] lines 8-9, growth factor is a promoter of proliferation).
Regarding Claim 19, Sun discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable stent system coaxially comprises a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable stent, a second layer of the bioabsorbable film, and a third layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system.
Ramzipoor teaches a composite stent wherein the bioabsorbable stent system coaxially comprises a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable stent, a second layer of the bioabsorbable film, and a third layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Ramzipoor to have a first layer of the bioabsorbable stent, a first layer of the bioabsorbable film, a second layer of bioabsorbable stent, a second layer of the bioabsorbable film, and a third layer of the bioabsorbable stent sequentially from inside to outside of the bioabsorbable stent system since Ramzipoor teaches that it is possible to select the number of layers and their properties (Paragraph [0096-0101]) in order to impart specified mechanical properties such that the composite mechanical properties of the stent can specifically tuned or designed (Paragraph [0089]) for example drug release at different rates (Paragraph [0100]).
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S Publication No.( 20180042738) in view of Thramann et al. U.S. Publication No. (20040106945) further in view of Miao et al. U.S. Publication No. (20210030571).
Regarding Claim 20, Sun in view of Thramann discloses the bioabsorbable stent system according to claim 8, wherein the bioabsorbable film comprises a film comprising the restoration agents, wherein the restoration agents comprise one or more of cell growth factors and stem cells and its carrier, epithelial cells and its carrier, endothelial cells and its carrier but does not disclose it comprising one or more of a amniotic membrane. 
Miao in analogus art teaches a bioabsorbable stent system with one or more of an amniotic membrane (Paragraph [0028] line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Miao to have a bioabsorbable stent system with one or more of an amniotic membrane in order to promoting repair, reducing scar formation, reducing inflammation, and preventing adhesion (Paragraph [0028] lines 5-7). 
10.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S Publication No. (20180042738) in view of Thramann et al. U.S. Publication No. (20040106945) further in view of Hossainy et al. U.S. Publication No. (20150265438).
Regarding Claim 28, Sun in view of Thramann discloses the bioabsorbable stent system according to claim 8 but does not disclose wherein the bioabsorbable stent system has a shape after expansion, wherein the shape is cylindrical, conical, frustum, or umbrella, and wherein the shape of the bioabsorbable stent system fits an implantation position of body conduits.
Hossainy teaches in analogus art wherein the bioabsorbable stent system has a shape after expansion, wherein the shape is cylindrical, conical (Figure 1 #20), frustum, or umbrella, and wherein the shape of the bioabsorbable stent system fits an implantation position of body conduits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Hossainy to have wherein the bioabsorbable stent system has a shape after expansion, wherein the shape is cylindrical, conical, frustum, or umbrella, and wherein the shape of the bioabsorbable stent system fits an implantation position of body conduits in order to accommodate an implant site that is a tapered segment of a blood vessel (Paragraph [0017] lines 1-5). 
Regarding Claim 29, Sun in view of Thramann discloses the bioabsorbable stent system according to claim 28 in view of Hossainy but does not disclose wherein the bioabsorbable stent system has a diameter of a proximal end and a diameter of a distal end, wherein the diameter of the proximal end is smaller than the diameter of the distal end when the shape of the bioabsorbable stent system is frustum.
Hossainy teaches in analogus art wherein the bioabsorbable stent system has a diameter of a proximal end and a diameter of a distal end, wherein the diameter of the proximal end is smaller than the diameter of the distal end when the shape of the bioabsorbable stent system is frustum (As can be seen in figure 1, the diameter of the proximal end is smaller than the distal end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Thramann further in view of Hossainy diameter of a proximal end and a diameter of a distal end, wherein the diameter of the proximal end is smaller than the diameter of the distal end when the shape of the bioabsorbable stent system is frustum in order to accommodate an implant site that is a tapered segment of a blood vessel (Paragraph [0017] lines 1-5).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774